McBRIDE, C. J.
The condition of the record here is very unsatisfactory. The abstract shows that the defendant answered, but the answer is not here, and we are at a loss to know what the real issues were, except as we may infer from the argument upon the motion that they were sufficient to put at issue every fact stated in the complaint. Concerning the nature of the assignment made by the Briggs-Page Company, beyond the statement that it was a common-law assignment, we have no information, and describing an assignment as a common-law assignment is about as definite as describing a quantity of cheese by alleging that it was a piece of cheese, as common-law assignments may be general or special, or with or without preference, or in as many forms as the human mind can conceive. However, we take it that it was intended that it was an assignment for the benefit of all of the creditors, whether preferred or not. But, taking the complaint as a whole, it indicates on its face that the Briggs-Page Lumber Company at the time of the assignment was indebted to the bank upon the company’s promissory notes to the amount of several thousand dollars; that the company shipped this lumber, consigned to itself at Council Bluffs, Iowa, to be there sold to certain parties at Bay City, Michigan, and that while the lumber- was in transit the prospective purchasers countermanded their orders, leaving the carloads of lumber on the hands of the consignees, to be disposed of otherwise. There seems to be no question raised in the complaint but that shipping the lumber to Bay City from Council Bluffs was the thing desired by both parties, and the question around which this action revolves was concerning the disposition of the lumber after it arrived at Bay City. The trustee of the lumber company pro*398posed that the hank should turn over to him the shipping receipts which the bank held as collateral, and allow him to market the lumber, which it is claimed the trustee could have done to better advantage than the bank. This the bank refused to do. There does not seem to have been any misunderstanding at any time between the bank and the lumber company or the trustee that the bank should act as the agent of the parties in selling the lumber or finding a purchaser for it, but the bank was merely to collect the money when the lumber was sold, pay itself what was due it, and turn the balance over to the lumber company. There was no duty imposed upon the bank actively to proceed to find a purchaser for the lumber, and there was no right on the part of the trustee or the lumber company to demand and receive the collateral that the bank held excepting upon payment of the notes. They did not pay the notes; did not offer to pay them, nor so far as the complaint shows, furnish any adequate security in place of the collateral demanded, and in the absence of these the lumber company had no right to demand the bank to turn the lumber over to it, surrender its collateral, and speculate upon the chances that the trustee would be successful in selling the lumber and in paying off the company’s notes. The bank preferred to hold on to the collateral until it was paid.
When we come to analyze the case we find no legal right on the part of the lumber company or the trustee to demand of the defendant that it surrender its collateral and turn the lumber over to their control for sale, nor any duty upon the part of the defendant to do this, or actively to proceed to sell the lumber. The bank might, indeed, sell either the lumber or the collateral as an incident in the collection of its notes, *399but it was not bound to do either. To get possession of the collateral it was incumbent upon the trustee to pay the debt.
Concerning the first cause of action we have only to speculate upon what was pleaded, as the transcript contains only brilliant flashes of silence as to what the answer contained, but, very naturally, in face of the fact that the complaint shows that upon the whole transaction the lumber company was indebted to the bank in the sum of several thousand dollars, this would be a legitimate counterclaim, as far as it would go, and, as error is not shown by the abstract, we will not presume that it exists.
Based upon what appears in the meager transcript here we think the order of the court dismissing the complaint was correct. The judgment is affirmed.
Aeeirmed.
Burnett, Bean and Coshow, JJ., concur.